1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     BARINDER KAUR
6

7

8
                                 UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                               -o0O0o-

12
     BARINDER KAUR,                                              No. 2:18-CV-00933-AC
13

14                          Plaintiff,
                                                               STIPULATION AND [proposed]
15                                                             ORDER FOR EXTENSION OF
                                                               TIME TO FILE PLAINTIFF’S
16
         v.                                                    REPLY BRIEF/RESPONSE TO
17   NANCY BERRYHILL, Acting                                  RENEWED MOTION TO DISMISS
     Commissioner of Social Security,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a reply

23   brief is extended to April 29, 2019.
24
            This is a first extension, taking the due-date from April 10 to April 29, 2019, because of
25
     plaintiff’s counsel being on vacation from now till immediately before the present due-date and
26
     then being burdened with considerable work including other federal court briefs.
27

28



                                             [Pleading Title] - 1
1    Dated:     March 28, 2019                                       /s/ Jesse S. Kaplan
                                                                     JESSE S. KAPLAN
2
                                                                     Attorney for Plaintiff
3

4
                                                                     McGREGOR W. SCOTT
5
                                                                     United States Attorney
6                                                                    DEBORAH LEE STACHEL
                                                                     Regional Counsel, Region IX
7                                                                    Social Security Administration
8

9    Dated: March 28, 2019                                            /s/ per e-mail authorization
                                                                     BEN A. PORTER
10                                                                   Special Assistant U.S. Attorney
11                                                                   Attorney for Defendant

12

13

14                                                  ORDER

15            For good cause shown on the basis of this stipulation, the requested extension of
16
     plaintiff’s time to file a reply brief is extended to April 29, 2019.
17
              SO ORDERED.
18
     DATED: March 28, 2019
19

20

21

22

23

24

25

26

27

28



                                               [Pleading Title] - 2
